In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Saladino, J.), entered June 17, 1986, which, upon a jury verdict, inter alia, in favor of the defendants Thelma and Stanley Albert, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
This case involves a three-car collision. The plaintiff Ellen Kramer, driving a vehicle owned by Stephen Kramer, was stopped for a traffic light. The defendant Joseph Perillo, driving a vehicle owned by the defendant We Try Harder, Inc., struck the rear of the Kramer vehicle, and the defendant Thelma Albert, driving a vehicle owned by the defendant Stanley Albert, struck the rear of the Perillo vehicle. There was a dispute at the trial as to whether the Albert vehicle struck the Perillo vehicle before or after the Perillo vehicle struck the Kramer vehicle. Prior to the submission of the case to the jury, the defendants Perillo and We Try Harder, Inc. settled with the plaintiffs and thereafter the jury returned a verdict, inter alia, in favor of the defendants Albert.
Upon a review of the record, we find no basis for setting aside the verdict in favor of the defendants Albert as against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129). Moreover, the plaintiffs’ remaining contentions do not warrant the ordering of a new trial. Brown, J. P., Lawrence, Weinstein and Eiber, JJ., concur.